Citation Nr: 0921408	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-34 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Laskin, Law Clerk 






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty from March 1943 to November 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  During the pendency of this claim, a 
December 2007 rating decision increased the rating for the 
Veteran's bilateral hearing loss disability from 
noncompensable to 20 percent, from the effective date of 
service connection.  This did not satisfy the Veteran's 
appeal.  


REMAND

The Veteran was afforded VA examinations in July 2007 and 
December 2007 to determine the degree of severity of his 
bilateral hearing loss disability.  The reports of these 
examinations do not include a description of the functional 
effects of the Veteran's bilateral hearing loss disability.  
The Court has held that, "in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report." Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007).  Therefore, the reports of these examinations are 
not adequate for rating purposes.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The Veteran should be afforded a VA 
audiological examination that meets the 
requirements of Martinak  to determine 
the current severity of his bilateral 
hearing loss.  The examination report 
must contain a full description of the 
functional effects caused by the 
disability.  

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, he and his 
representative should be provided a 
Supplemental Statement of the Case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



